The corrected office action supercedes the previous action
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/1/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8, 10-12, 14-17, 19-20, 23-25, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 10-11, 12-15, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim language is unclear about the positions of the first and second ferrules with regards to each other on an optic coupler and the central bore.
Regarding claim 10, the claim language is unclear about the positions of the fins included with the adaptor. Eg. are the fins internal or external to the adaptor?
Regarding claim 24, the claim language is unclear about what the two interior surfaces are. The language is not consistent with what is the drawings/specification for what differentiates the two interior surfaces.
Since Claims 1 and 24 are rejected under USC 112, respective dependent claims 2-4. 6-8, 12-14, and 23 are also rejected

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 11-12, 15, 23-24, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Block (US 3834391) (cited previously), in view of Janin (GB 2020056 A), further in view of Pfleger (US 2003/0059171 A1).
Regarding claim 1, Block discloses a surgical laser tool comprising an output member (eg. Fig. 2), the output member comprising: an output laser fiber having a polished proximal end configured for attachment to a distal end of an extension laser fiber (Col. 1, 47-64; Col. 3, 19-40, polished ends on both sides of fiber, Fig. 2); a probe tip attached to a distal end of the output laser fiber for discharge of electromagnetic energy transmitted therethrough (Fig. 2, Probe tip 14 coupled in socket 48, Col. 3, Ln. 19-40); but does not disclose a ring-shaped support, supported at a proximal end of the output member, the ring-shaped support including a central throughhole, wherein the central throughhole is coaxial with one or both of the extension laser fiber and the output laser fiber; a first electrical contact supported on the ring-shaped support; and an optical coupler configured to connect the distal end of the extension laser fiber to the proximal end of the output laser fiber, the optical coupler comprising: a first ferrule including a first ferrule end; a second ferrule including a second ferrule end; and an adapter including a central bore that receives the first ferrule end and the second ferrule end.
Janin teaches disclose a ring-shaped support (eg. Fig. 1, ring shaped support 8), supported at a proximal end of the output member, the ring-shaped support including a central throughhole (eg. Fig. 1, center hole in ring 8), wherein the central throughhole is coaxial with one or both of the extension laser fiber and the output laser fiber (eg. Fig. 1, bore 7); and an optical coupler configured to connect the distal end of the extension laser fiber to the proximal end of the output laser fiber (eg. Fig. 1, double inlet collar 5), the optical coupler comprising: a first ferrule including a first ferrule end (eg. Fig. 1, ferrule 9); a second ferrule including a second ferrule end (eg. Fig. 1, ferrule 10); and an adapter including a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection means of Block with the optical fiber connector as taught by Janin to provide a more robust structure for joining cables while also improving the alignment of the optic fibers.
Pfleger teaches optic fiber and optic fiber connectors that are equipped with a circuit for verifying optical connection using a conductive contact coating (eg. Para. 10-11, 21, Fig. 3, contacts 12).
It would have been obvious to have combined the invention of Block and Janin with the circuit of Pfleger to further improve ease of use by notifying the user that the optic fibers are properly aligned (eg. Pfleger, Para. 10-11).
Regarding claim 2, the combined invention of Block, Janin, and Pfleger discloses the extension member having a distal end removably coupleable to the proximal end of the output member, the extension member comprising the extension laser fiber (eg. Block, Fig. 2, screwable head 46 into threading 48 modified to ferrules in Janin instead of being glued for removability).
Regarding claim 11, Block disclosed surgical laser tool comprising an output member (eg. Fig. 2), the output member comprising: : an output laser fiber having a polished proximal end configured for attachment to a distal end of an extension laser fiber (Col. 1, 47-64; Col. 3, 19-40, polished ends on both sides of fiber, Fig. 2); a probe tip attached to a distal end of the output laser fiber for discharge of electromagnetic energy transmitted therethrough (Fig. 2, Probe tip 14 coupled in socket 48, Col. 3, Ln. 19-40), Janin teaches disclose a ring-shaped support (eg. Fig. 1, ring shaped support 8), supported at a proximal end of the output member, the ring-shaped support including a central throughhole (eg. Fig. 1, center hole in ring 8), wherein the central throughhole is coaxial with one or both of the extension laser 
Regarding claim 23, the combined invention of Block, Janin, and Pfleger discloses the output laser fiber and the probe tip are coaxially arranged along a central longitudinal axis of the output member; and wherein the output member is formed as a single attachment unit configured to couple to an extension member (eg. Janin, Fig. 1).
Regarding claim 24, the combined invention of Block, Janin, and Pfleger discloses a first connector member at a proximal end of the output member (eg. Janin, Fig. 1, abutment 6) the first connector member including a proximal surface and a protrusion extending proximally from the proximal surface (eg. Janin, Fig. 1, abutment 6, nut 11), the protrusion encircling the first optical coupler and having a first interior surface configured to support the first optical coupler, and a second interior surface, proximal to the first interior surface and spaced radially outward of the first interior surface, configured to receive an extension member (eg. Janin, Fig. 1, other top side of abutment 6 and 12); and a first electrical contact supported on a proximally facing surface of the protrusion (eg. Pfleger, Fig. 3, contacts 12, not proximally facing, but is sufficiently equivalent); wherein the output laser fiber, the probe tip, the first optical coupler, and the first connector member are coaxially arranged along a central longitudinal axis of the output member (Combination of Block, probe 14 modified by Janin, Fig. 1).
Regarding claim 12, the combined invention of Block, Janin, and Pfleger discloses a first connector member at a proximal end of the output member (Janin, Fig. 1), the first connector member including a proximal surface and a protrusion extending proximally from the proximal surface (Janin, Fig, 
Method claim 15 is drawn to the method of using the corresponding apparatus claimed in claims 11.  Therefore method claim 15 corresponds to apparatus claims 11 and are rejected for the same reasons of obviousness as used above.
Regarding claim 27, the combined invention of Block, Janin, and Pfleger discloses the first optical coupler connects together a first connector member of the of the output laser fiber and a second connector member of the extension laser fiber, such that a radially exteriormost wall of the first connector member axially surrounds a portion of a radially exteriormost wall of the second connector member (eg. Pfleger, Fig. 1, double inlet collar 5 with further covering using nuts 11 and 12).

Claims 3-4, 6-8, 14, 16-17, 19-20, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Block (US 3834391) (cited previously), in view of Janin (GB 2020056 A), further in view of Pfleger (US 2003/0059171 A1), further in view of Dewey (US 2009/0131922 A1) (cited previously).
Regarding claim 3, the combined invention of Block, Janin, and Pfleger discloses a second electrical contact supported at the distal end of the extension member (eg. Fig. 3, multiple contact sites 12), but does not disclose wherein the first and second electrical contacts are engageable when the extension member is coupled to the output member.
Dewey discloses a reconnectable handpiece for optical energy based devices with a second electrical contact (an electrical contact at the distal part of element 250 configured to connect the first connector member 130, Fig. 2B; Par. 44) supported at the distal end of the extension member, wherein first and second electrical contacts are engageable when the extension member is coupled to the output member (Par. 44; Examiner note: implicitly, a second electrical contact is comprised and located at the distal end of the extension member so that electrical communication 125 is established in the transmission system 250 between the extension member and the output member, see Fig. 2B).
It would have been obvious to have combined the invention of Block, Janin, and Pfleger with the arrange the extension member to have the electrical contacts engage during coupling as taught by Dewey to easily provide electrical communication with reconnectable handpieces as they are switched around (eg. Dewey, Para. 44). 
Regarding claim 4, the combined invention of Block, Janin, Pfleger, and Dewey discloses a controller on the ring shaped configured to detect electrical feedback from the output member through the second electrical contacts (eg. Pfleger, Fig. 3, contacts 12 and control circuit 4a-b for light emitting diode to indicate proper alignment) and determine whether the output member is properly coupled to the extension member based on the electrical feedback (eg. Pfleger, Fig. 4a-b, it would have been obvious to have rearranged the control circuit to be on a ring support to support the circuit, Para. 27)
Regarding claim 6, the combined invention of Block, Janin, Pfleger, and Dewey discloses the tool comprises a memory (eg. Dewey, 120, Fig. 1A-B), the memory containing output member information including one or more of a unique identification of the output member, a type of the output member, an identification of a type of the probe tip, a power rating for the output member, laser source settings, a laser wavelength range for the output member, or an identification of a laser surgical treatment that the output member is configured to perform (eg. Dewey, Para. 30-33, 37); and the controller accesses the output member information based on the electrical feedback (eg. Dewey, Para. 45, 49).
Regarding claim 7, the combined invention of Block, Janin, Pfleger, and Dewey the tool comprises a laser source (eg. Dewey, 210, Fig. 2A-B) configured to deliver electromagnetic energy to a proximal end of the extension laser fiber; and the controller is configured to adjust settings of the laser source based on the electrical feedback (eg. Dewey, Para. 40-41).
Regarding claim 8, the combined invention of Block, Janin, Pfleger, and Dewey discloses the tool comprises memory (eg. Dewey, 120, Fig. 1A-B) supported at a distal end of the output member, and the controller is configured to log use of the extension member in the memory (eg. Dewey, Para. 31-33, 36).
However, Dewey does not teach the memory is supported at the proximal end of the output member, in concern of Claims 6 and 8.
In view of MPEP 2144.04 (VI)(C), rearranging parts of Dewey reference, namely rearranging the memory from the middle towards distal end of the output member to the proximal end of the output member, is an obvious engineering choice. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Dewey surgical laser tool by rearranging the memory to be positioned at a proximal end of the output member, because doing so, as an engineering choice, can set the memory at proximal end of the output member for convenient maintenance.
Regarding claim 14, the combined invention of Block, Janin, and Pfleger discloses the tool comprises a laser source (Dewey, 210, Fig. 2A-B) that is configured to deliver electromagnetic energy to a proximal end of the extension laser fiber; and a controller comprising a processor configured to adjust settings of the laser source based on the electrical feedback (Dewey, Par. 40).
Regarding claim 16, the combined invention of Block, Janin, Pfleger, and Dewey discloses the tool comprises a memory (eg. Dewey, 120, Fig. 1A-B), supported at the position at a middle towards distal end of the output member, the memory containing output member information including one or more of a unique identification of the output member, a type of the output member, an identification of a type of the probe tip, a power rating for the output member, laser source settings, a laser wavelength range for the output member, or an identification of a laser surgical treatment that the output member is configured to perform (eg. Dewey, Para. 30-33, 37); and the controller accesses the output member information based on the electrical feedback (eg. Dewey, Para. 45, 49).
In view of MPEP 2144.04 (VI)(C), rearranging parts of Dewey reference, i.e., the memory, from the output member to the first connector member is an obvious engineering choice. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Dewey surgical laser tool by rearranging the memory from the output member to the first connector member, because doing so facilitates maintenance for engineering purpose.
Regarding claim 17, the combined invention of Block, Janin, Pfleger, and Dewey discloses the tool comprises a laser source (eg. Dewey, 210, Fig. 2A-B) configured to deliver electromagnetic energy to a proximal end of the extension laser fiber; and the controller is configured to adjust settings of the laser source based on the electrical feedback (eg. Dewey, Para. 40-41).
Regarding claim 19, the combined invention of Block, Janin, Pfleger, and Dewey discloses further teaches a method of receiving electrical feedback through the second electrical contact (Dewey, 130, Fig. 2A-B; Par. 36, 45, 49); and adjusting settings of the laser source based on the electrical feedback (Par. 36, 40, 45, 49). 
Regarding claim 20, the combined invention of Block, Janin, Pfleger, and Dewey discloses also teaches a method of receiving electrical feedback from the second electrical contacts using a processor (eg. Dewey, 120, 220, Fig. 2A-B; Par. 36, 45, 49); determining whether the output member is coupled to the extension member based on the electrical feedback using the processor (eg. Dewey, Par. 37, 40-41, 59).
Regarding Claim 25, the combined invention of Block, Janin, Pfleger, and Dewey discloses teaches the output laser fiber in the output member is coaxially aligned with and optically coupled to the extension laser fiber in the extension member (eg. Dewey, 115, Fig. 1B and 2B; Note: the optical laser fiber is coaxially aligned and extended from the extension laser fiber in element 250 to the output laser fiber in the output member 145), and the output member (eg. Dewey, 145, Fig. 1B, 2B) is formed as a single attachment unit configured to couple to the extension member (eg. Dewey, 250, Fig. 2B; Note: also see above discussion in the Response to Argument regarding the interpretation of “single attachment unit”).

Claims 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Block (US 3834391) (cited previously), in view of Janin (GB 2020056 A), further in view of Pfleger (US 2003/0059171 A1), further in view of Dewey (US 2009/0131922 A1), further in view of Watanabe (US 2009/0092358 A1).
Regarding claim 10, the combined invention of Block, Janin, Pfleger, and Dewey discloses the tool further comprises a temperature sensor (eg. Dewey, Para. 111), which is coupled to the probe and disposed at the places proximate the distal end of the extension member and the proximal end of the output member, the output laser fiber includes an exposed core at the proximal end thereof (Block, 38, Fig. 2; Col. 1, ll. 47-64; Col. 3, ll. 19-40; Note: the proximal end of the output laser fiber is polished and comprises exposed core for connection with optical fiber 52 for maximum light transmission), the polished proximal end of the output laser fiber being substantially perpendicular to a longitudinal axis of the output laser fiber (38, Fig. 2; Col. 1, ll. 47-64; Col. 3, ll. 19-40). Block also teaches an extension laser fiber (52, Fig. 2; Col. 3, ll. 19-40) includes an exposed core at the distal end, the exposed core having a polished flat surface at a terminating end that is substantially perpendicular to a longitudinal axis of the extension laser fiber (52, Fig. 2; Note: the polished distal end of the optical fiber 52 is flat to connect with optical fiber 38 for maximum light transmission), wherein the first ferrule supports the distal end of the extension laser fiber (eg. Janin, ), wherein the second ferrule supports the distal end of the output laser fiber and wherein the optical coupler connects together a first connector member of the of the output member and a second connector member of the extension member, such that a radially exteriormost wall of the first connector member axially surrounds a portion of a radially exteriormost wall of the second connector member (eg. Janin, ), but does not disclose a plurality of fins on the adaptor.
Watanabe teaches a jacket tube (110) that is heated by leaked light and sent to shielding portion (210) of flange (120), which then dissipates the heat outside (Eg. Para. 136-137).
It would have been obvious to combine the invention of Block, Janin, Pfleger, and Dewey with the shielding and heat dissipating flange as taught by Watanabe to reduce the temperature of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792